 


109 HR 5022 IH: Stop Tuberculosis (TB) Now Act of 2006
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5022 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Brown of Ohio (for himself, Mr. Leach, Mrs. Wilson of New Mexico, Mr. Udall of New Mexico, Ms. Lee, Ms. McCollum of Minnesota, Mr. Berman, Mr. Honda, Mr. McNulty, Mr. Crowley, Mr. McDermott, Ms. Schakowsky, Mr. Waxman, Mr. George Miller of California, Mr. Inslee, Mr. Grijalva, Mr. Andrews, and Mr. Holt) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Foreign Assistance Act of 1961 to provide increased assistance for the prevention, treatment, and control of tuberculosis, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stop Tuberculosis (TB) Now Act of 2006. 
2.FindingsCongress finds the following: 
(1)Tuberculosis is one of the greatest infectious causes of death of adults worldwide, killing nearly 2,000,000 people per year—one person every 15 seconds. 
(2)One-third of the world’s population is infected with the tuberculosis bacterium and an estimated 9,000,000 individuals develop active tuberculosis each year. 
(3)Tuberculosis is the leading killer among individuals who are HIV-positive due to their weakened immune systems, and it is estimated that one-third of people with HIV infection have tuberculosis. 
(4)Today, tuberculosis is a leading killer of women of reproductive age. 
(5)There are 22 countries that account for 80 percent of the world’s burden of tuberculosis. The People’s Republic of China and India account for 35 percent of all estimated new tuberculosis cases each year. 
(6)Driven by the HIV/AIDS pandemic, incidence rates of tuberculosis in Africa have more than doubled on average since 1990, making it the only region in the world in which tuberculosis rates are not currently stabilized or declining. The problem is so pervasive that in August 2005, African Health Ministers and the World Health Organization (WHO) declared tuberculosis to be an emergency in Africa. 
(7)The wide extent of drug resistance, including multi-drug resistant tuberculosis (MDR–TB), in Eastern Europe and other parts of the world represents a critical challenge to the global control of tuberculosis. Drug resistance surveillance reports have confirmed the serious scale and spread of tuberculosis in Eastern Europe with tuberculosis strains often resistant to all first line drugs and also to some second line drugs. 
(8)With more than 50 percent of tuberculosis cases in the United States attributable to foreign-born individuals and with the increase in international travel, commerce, and migration, elimination of tuberculosis in the United States depends on efforts to control the disease in developing countries. Recent research has shown that to invest in tuberculosis control abroad, where treatment and program costs are significantly cheaper than in the United States, would be a cost-effective strategy to reduce tuberculosis-related morbidity and mortality domestically. 
(9)The threat that tuberculosis poses for Americans derives from the global spread of tuberculosis and the emergence and spread of strains of multi-drug resistant tuberculosis, which is far more deadly, and more difficult and costly to treat. 
(10)DOTS (Directly Observed Treatment Short-course) is one of the most cost-effective health interventions available today and is a core component of the new Stop TB Strategy.  
(11)The Stop TB Strategy, developed by the World Health Organization, builds on the success of DOTS and ongoing challenges so as to serve all those in need and reach targets for prevalence, mortality, and incidence reduction. The Stop TB Strategy includes six components: 
(A)Pursuing high-quality expansion and enhancement of DOTS coverage. 
(B)Implementing tuberculosis and HIV collaborative activities, preventing and controlling multi-drug resistant tuberculosis, and addressing other special challenges. 
(C)Contributing to the strengthening of health systems. 
(D)Engaging all health care providers, including promotion of the International Standards for Tuberculosis Care. 
(E)Empowering individuals with tuberculosis and communities. 
(F)Enabling and promoting research to develop new diagnostics, drugs, vaccines, and program-based operational research relating to tuberculosis. 
(12)The Global Plan to Stop TB 2006-2015: Actions for Life is a comprehensive plan developed by the Stop TB Partnership that sets out the actions necessary to achieve the millennium development goal of cutting tuberculosis deaths and disease burden in half by 2015 and thus eliminate tuberculosis as a global health problem by 2050. 
(13)While innovations such as the Global Tuberculosis Drug Facility have enabled low-income countries to treat a standard case of tuberculosis with drugs that cost as little as $16 for a full six-month course of treatment, there are still millions of individuals with no access to effective treatment.  
(14)As the global resource investment in fighting tuberculosis increases, partner nations and international institutions must commit to a corresponding increase in the technical and program assistance necessary to ensure that the most effective and efficient tuberculosis treatments are provided. 
(15)The Global Fund to Fight AIDS, Tuberculosis and Malaria is an important global partnership established to combat these three infectious diseases that together kill millions of people a year. Expansion of effective tuberculosis treatment programs constitutes a major component of Global Fund investment, along with integrated efforts to address HIV and tuberculosis in areas of high prevalence. 
(16)The Centers for Disease Control and Prevention (CDC) is actively involved with global tuberculosis control efforts since the global tuberculosis epidemic directly impacts tuberculosis in the United States, and because Congress has strongly urged the CDC each year to increase its involvement with international tuberculosis control efforts. 
(17) The CDC is assisting countries with a high burden of tuberculosis to— 
(A)implement the World Health Organization-recommended control strategies by improving the capacity to diagnose and cure individuals with tuberculosis; 
(B)improve the capacity to diagnose, treat, and prevent tuberculosis in HIV-infected individuals and individuals with multi-drug resistant tuberculosis; and 
(C)conduct programmatically-relevant operational research to identify and evaluate new diagnostics, treatment regimes, and interventions to control tuberculosis.  
3.Assistance to combat tuberculosis 
(a)PolicySection 104B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3(b)) is amended to read as follows: 
 
(b)PolicyIt is a major objective of the foreign assistance program of the United States to control tuberculosis. In all countries in which the United States Agency for International Development has established development programs, the following goals in the battle against tuberculosis should be achieved by not later than December 31, 2015:  
(1)Reduce by half the tuberculosis death and disease burden from the 1990 baseline. 
(2)Sustain or exceed the detection of at least 70 percent of cases of tuberculosis infection and the cure of at least 85 percent of those cases detected. .  
(b)AuthorizationSection 104B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3(c)) is amended by striking is authorized to and inserting shall. 
(c)Priority to Stop TB StrategySection 104B(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3(e)) is amended— 
(1)in the heading, to read as follows: Priority to Stop TB Strategy.—; 
(2)in the first sentence, by striking In furnishing and all that follows through , including funding and inserting the following: 
 
(1)PriorityIn furnishing assistance under subsection (c), the President shall give priority to— 
(A)activities described in the Stop TB Strategy, including expansion and enhancement of DOTS coverage, treatment for individuals infected with both tuberculosis and HIV and treatment for individuals with multi-drug resistant tuberculosis (MDR–TB), strengthening of health systems, use of the International Standards for Tuberculosis Care by all providers, empowering individuals with tuberculosis, and enabling and promoting research to develop new diagnostics, drugs, and vaccines, and program-based operational research relating to tuberculosis; and 
(B)funding; and 
(3)in the second sentence— 
(A)by striking In order to and all that follows through not less than and inserting the following:  
 
(2)Availability of amountsIn order to meet the requirements of paragraph (1), the President—  
(A)shall ensure that not less than; 
(B)by striking for Directly Observed Treatment Short-course (DOTS) coverage and treatment of multi-drug resistant tuberculosis using DOTS-Plus, and inserting to implement the Stop TB Strategy; and; and 
(C)by striking including and all that follows and inserting the following:  
 
(B)should ensure that not less than $15,000,000 of the amount made available to carry out this section for a fiscal year is used to make a contribution to the Global Tuberculosis Drug Facility..  
(d)Assistance for WHO and the Stop Tuberculosis PartnershipSection 104B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3) is amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection: 
 
(f)Assistance for WHO and the Stop Tuberculosis PartnershipIn carrying out this section, the President, acting through the Administrator of the United States Agency for International Development, is authorized to provide increased resources to the World Health Organization (WHO) and the Stop Tuberculosis Partnership to improve the capacity of countries with high rates of tuberculosis and other affected countries to implement the Stop TB Strategy.. 
(e)DefinitionsSection 104B(g) of the Foreign Assistance Act of 1961, as redesignated by subsection (d)(1), is amended— 
(1)in paragraph (1), by adding at the end before the period the following: , including low cost and effective diagnosis, treatment, and monitoring of tuberculosis, as well as a reliable drug supply, and a management strategy for public health systems, with health system strengthening, promotion of the use of the International Standards for Tuberculosis Care by all care providers, bacteriology under an external quality assessment framework, short-course chemotherapy, and sound reporting and recording systems; and   
(2)by adding after paragraph (5) the following new paragraph: 
 
(6)Stop tb strategyThe term Stop TB Strategy means the strategy described in the Global Plan to Stop TB 2006-2015: Actions for Life, a comprehensive plan developed by the Stop Tuberculosis Partnership that sets out the actions necessary to achieve the millennium development goal of cutting tuberculosis deaths and disease burden in half by 2015. . 
(f)Annual reportSection 104A(e)(2)(C)(iii) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(e)(2)(C)(iii)) is amended by adding at the end before the semicolon the following: , including the percentage of such United States foreign assistance provided for diagnosis and treatment of individuals with tuberculosis in countries with the highest rates of tuberculosis, as determined by the World Health Organization (WHO).  
(g)Authorization of appropriationsThere are authorized to be appropriated to the President not less than $225,000,000 for fiscal year 2007 and not less than $260,000,000 for fiscal year 2008 to carry out section 104B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3), as amended by subsections (a) through (e) of this section.  
4.Authorization of appropriations for global tuberculosis activities of the Centers for Disease Control and Prevention For the purpose of carrying out global tuberculosis activities through the Centers for Disease Control and Prevention, there are authorized to be appropriated $30,000,000 for fiscal year 2007 and such sums as may be necessary for fiscal year 2008. Such authorization of appropriations is in addition to other authorizations of appropriations that are available for such purposes. Amounts appropriated pursuant to the authorization of appropriations under this section shall remain available until expended.  
 
